STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 8, 2016
              Plaintiff-Appellee,

v                                                                  No. 329579
                                                                   Oakland Circuit Court
JORY JOSEPH HANNAN,                                                LC No. 2014-250429-FH

              Defendant-Appellant.


Before: STEPHENS, P.J., and SAAD and METER, JJ.

PER CURIAM.

        Defendant appeals by leave granted his plea-based convictions of manufacturing 20 or
more but fewer than 200 marijuana plants, MCL 333.7401(2)(d)(ii), and possession with intent to
deliver marijuana, MCL 333.7401(2)(d)(iii), and the denial of his motion to withdraw his plea
before sentencing. Defendant was sentenced to two years’ probation. We affirm.

        Defendant pleaded no contest to the charges and argues on appeal that the trial court
erred in denying his motion to withdraw his plea as involuntary because his prior counsel failed
to inform him before he entered the plea of a potential defense under MCL 333.26428 (§ 8) of
the Michigan Medical Marihuana Act (MMMA), MCL 333.26421 et seq., and potential
immunity under MCL 333.26424 (§ 4). “When a defendant moves to withdraw his guilty plea
before sentencing, the burden is on the defendant to establish a fair and just reason for
withdrawal of the plea.” People v Harris, 224 Mich. App. 130, 131; 568 NW2d 149 (1997). This
Court reviews a trial court’s ruling on a motion to withdraw a plea for an abuse of discretion.
People v Brown, 492 Mich. 684, 688; 822 NW2d 208 (2012). An abuse of discretion occurs
when a decision “results in an outcome falling outside the range of principled outcomes.” People
v Fonville, 291 Mich. App. 363, 376; 804 NW2d 878 (2011).

        Section 8 of the MMMA gives a patient or primary caregiver, even if not registered with
the state, the ability to present an affirmative defense to a marijuana-related offense. People v
Hartwick, 498 Mich. 192, 226; 870 NW2d 37 (2015). MCL 333.26428(a) provides:

              Except as provided in section 7(b), a patient and a patient’s primary
       caregiver, if any, may assert the medical purpose for using marihuana as a defense
       to any prosecution involving marihuana, and this defense shall be presumed valid
       where the evidence shows that:

                                               -1-
               (1) A physician has stated that, in the physician’s professional opinion,
       after having completed a full assessment of the patient’s medical history and
       current medical condition made in the course of a bona fide physician-patient
       relationship, the patient is likely to receive therapeutic or palliative benefit from
       the medical use of marihuana to treat or alleviate the patient’s serious or
       debilitating medical condition or symptoms of the patient’s serious or debilitating
       medical condition;

               (2) The patient and the patient’s primary caregiver, if any, were
       collectively in possession of a quantity of marihuana that was not more than was
       reasonably necessary to ensure the uninterrupted availability of marihuana for the
       purpose of treating or alleviating the patient’s serious or debilitating medical
       condition or symptoms of the patient’s serious or debilitating medical condition;
       and

               (3) The patient and the patient’s primary caregiver, if any, were engaged
       in the acquisition, possession, cultivation, manufacture, use, delivery, transfer, or
       transportation of marihuana or paraphernalia relating to the use of marihuana to
       treat or alleviate the patient’s serious or debilitating medical condition or
       symptoms of the patient’s serious or debilitating medical condition.

        Defendant waived any possible § 8 affirmative defenses and related ineffective-
assistance-of-counsel claims by pleading no contest. Although a guilty plea does not waive
every claim, it does waive the defenses and rights relating solely to the state’s ability to prove the
defendant’s factual guilt. People v Johnson, 207 Mich. App. 263, 264; 523 NW2d 655 (1994);
People v Vonins (After Remand), 203 Mich. App. 173, 175; 511 NW2d 706 (1993). The
Michigan Supreme Court has held:

               Since a plea of nolo contendere indicates that a defendant does not wish to
       contest his factual guilt, any claims or defenses which relate to the issue of factual
       guilt are waived by such a plea. Claims or defenses that challenge a state’s
       capacity or ability to prove defendant’s factual guilt become irrelevant upon, and
       are subsumed by, a plea of nolo contendere. Hence, we hold that a plea of nolo
       contendere has the same effect upon a defendant’s ability to raise an issue on
       appeal as does a plea of guilty. Only those defenses which challenge the very
       authority of the state to prosecute a defendant may be raised on appeal after entry
       of a plea of nolo contendere. [People v New, 427 Mich. 482, 493; 398 NW2d 358
       (1986). ]

Because a § 8 defense relates to a defendant’s factual guilt and the state’s ability to prove that
guilt, it was waived by defendant’s plea of no contest. Id. at 495-496. Defendant’s ineffective-




                                                 -2-
assistance-of-counsel claim based on his counsel’s failure to assert a § 8 defense was also waived
by his plea. Vonins (After Remand), 203 Mich. App. at 175.1

        On the other hand, a claim on appeal that “implicates the very authority of the state to
bring the defendant to trial, that is, where the right of the government to prosecute the defendant
is challenged,” is not waived by a plea of guilty or no contest. New, 427 Mich. at 495. Because
the immunity granted under § 4 of the MMMA challenges the government’s right to prosecute a
defendant, it is not the type of defense that is waived by entering a plea. See, generally, id. at
495-496. Accordingly, a § 4 defense and corresponding ineffective-assistance-of-counsel claim
were not waived by defendant’s plea.

       Defendant claims that he was never informed by his prior counsel of his potential
immunity under § 4 before he entered his plea. Section 4 grants qualifying marijuana patients
and primary caregivers broad immunity from criminal prosecution and civil penalties. Hartwick,
498 Mich. at 210. Although defendant has not waived this argument by pleading no contest, the
record does not show that he was entitled to § 4 immunity.

          MCL 333.26424 provides, in pertinent part:

                  (a) A qualifying patient who has been issued and possesses a registry
          identification card shall not be subject to arrest, prosecution, or penalty in any
          manner . . . for the medical use of marihuana in accordance with this act, provided
          that the qualifying patient possesses an amount of marihuana that does not exceed
          2.5 ounces of usable marihuana, and, if the qualifying patient has not specified
          that a primary caregiver will be allowed under state law to cultivate marihuana for
          the qualifying patient, 12 marihuana plants kept in an enclosed, locked facility.
          Any incidental amount of seeds, stalks, and unusable roots shall also be allowed
          under state law and shall not be included in this amount. The privilege from
          arrest under this subsection applies only if the qualifying patient presents both his
          or her registry identification card and a valid driver license or government-issued
          identification card that bears a photographic image of the qualifying patient.

                                                * * *

                  (i) A person shall not be subject to arrest, prosecution, or penalty in any
          manner . . . solely for being in the presence or vicinity of the medical use of
          marihuana in accordance with this act, or for assisting a registered qualifying
          patient with using or administering marihuana.

To qualify for immunity under § 4, a defendant must prove by a preponderance of the evidence
that, at the time of the charged offense,




1
    At any rate, the record does not show that defendant had a viable § 8 defense.


                                                  -3-
       he or she (1) possessed a valid registry identification card; (2) possessed no more
       marijuana than allowed under § 4(a); (3) stored any marijuana plants in an
       enclosed, locked facility; and (4) was engaged in the medical use of marijuana. If
       the qualifying patient establishes the first and second elements, then a
       presumption exists that the qualifying patient was engaged in the medical use of
       marijuana, thereby establishing the fourth element. [Hartwick, 498 Mich. at 221.]

        In this case, there is no evidence on the record that defendant possessed a medical
marijuana registry identification card. He was found to possess 54 grams of marijuana in his
home, as well as 24 marijuana plants, 12.15 pounds of bagged marijuana, and 371.5 grams of
marijuana in jars in his warehouse—much more than the 12 plants and 2.5 ounces of usable
marijuana permitted. No evidence was presented that the marijuana in defendant’s home or
warehouse was kept in an “enclosed, locked facility.” MCL 333.26423(d). Indeed, nothing
indicates that the 54 grams of marijuana found in defendant’s dresser was in such a facility.
Further, although the door to the warehouse housing defendant’s other marijuana was locked and
officers used defendant’s key to enter, the marijuana was found in various unlocked locations
within the building. See, generally, People v Danto, 294 Mich. App. 596; 822 NW2d 600 (2011).
There is no evidence that those locations could only be accessed by defendant. See MCL
333.26423(d).

        Defendant claims that the 12.15 pounds of marijuana found in lawn bags in his
warehouse was not “usable marihuana” as defined by the MMMA. “‘Usable marihuana’ means
the dried leaves and flowers of the marihuana plant, and any mixture or preparation thereof, but
does not include the seeds, stalks, and roots of the plant.” MCL 333.26423(k). However, even
without including the 12.15 pounds of marijuana, the marijuana found at defendant’s home and
warehouse places defendant over the allowed amount of usable marijuana under § 4. Thus,
defendant still fails to qualify for § 4 immunity.

        Defendant also claims that he is entitled to immunity under subsection § 4(i) because
some of the marijuana plants found at his warehouse belonged to a third party. However, the
record refutes this claim. Although defendant had told officers that he had a partner at one time,
he also admitted that he himself became the “sole operator” of the warehouse operation after
January 2014. At any rate, even if not all of the marijuana found in the warehouse belonged to
him, defendant would still not qualify for § 4(i) immunity because he still possessed the
marijuana that he claims did not belong to him. A person possesses marijuana under the
MMMA by exercising dominion and control over it. People v Bylsma, 493 Mich. 17, 21-22, 31;
825 NW2d 543 (2012) (holding that the defendant was not entitled to § 4 immunity because he
exercised dominion and control over all of the marijuana in a leased warehouse). Additionally,
the 54 grams of marijuana found in defendant’s home was clearly his and that amount alone
made him ineligible to assert § 4(i) immunity.

       Defendant has also not established that he was denied the effective assistance of counsel.
“When there has been no evidentiary hearing and no findings of fact by the trial court, this Court
reviews de novo the entire record to determine whether the defendant’s trial counsel’s
representation constituted the ineffective assistance of counsel.” People v Rose, 289 Mich. App.
499, 524; 808 NW2d 301 (2010). To support a claim of ineffective assistance of counsel, a
defendant must show that counsel’s performance fell below an objective standard of

                                               -4-
reasonableness, and that there is a reasonable probability that counsel’s deficient performance
prejudiced the defendant. Strickland v Washington, 466 U.S. 668, 694; 104 S. Ct. 2052; 80 L. Ed.
2d 674 (1984); People v Pickens, 446 Mich. 298, 302-303; 521 NW2d 797 (1994).

        Reviewing the entire record, we are not persuaded that defendant’s counsel’s
representation was ineffective or that counsel failed to inform defendant about any applicable
defenses or immunities to the charges against him. At the time that defendant entered his plea,
his then-counsel stated, “we’re now satisfied that all legal avenues that we wanted to pursue have
been pursued.” A further indication that all legal avenues had been pursued is that defendant
pleaded no contest to avoid possible civil liability from a forfeiture action. Also, “[f]ailing to
advance a meritless argument . . . does not constitute ineffective assistance of counsel.” People v
Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010). Accordingly, defendant has not
established a reasonable probability that, if his prior counsel had informed him about § 4
immunity, he would not have entered a plea and would have instead chosen to have a trial.
Padilla v Kentucky, 559 U.S. 356, 372; 130 S. Ct. 1473; 176 L. Ed. 2d 284 (2010); Hill v Lockhart,
474 U.S. 52, 59; 106 S. Ct. 366; 88 L. Ed. 2d 203 (1985).

       Affirmed.



                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Henry William Saad
                                                            /s/ Patrick M. Meter




                                                -5-